Citation Nr: 1510064	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  11-14 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD) and/or Gulf War Syndrome.

3. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 12, 1977, to September 8, 1977, and from September 27, 1990, to August 22, 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decision by a Department of Veterans Affairs (VA) Regional Office (RO). A March 2010 rating decision denied service connection for back pain, a June 2012 rating decision denied service connection for bilateral hearing loss, and a December 2012 rating decision denied service connection for sleep apnea. 

The Veteran was scheduled to testify via video-conference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. on February 24, 2015, as to his claim for service connection for a back disorder. However, on that day, he submitted a withdrawal of his appeal of that issue and thereby cancelled his Board hearing. 

The Veteran filed a July 2012 Notice of Disagreement (NOD) as to his claim for service connection for bilateral hearing loss. To date, it appears that a Statement of the Case (SOC) as to this issue has not been issued. Where a NOD has been filed with regard to a claim, and a SOC has not been issued, the appropriate Board action is to remand the issues for issuance of such SOC. Manlincon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for sleep apnea and bilateral hearing loss, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 24, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of his appeal, as to the issue of entitlement to service connection for a back disorder, was requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran of the issue of entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2002). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2014). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. In the present case, the Veteran has withdrawn his appeal as to the issue of entitlement to service connection for a back disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for a back disorder is dismissed.


REMAND

As discussed above, in July 2012, the Veteran disagreed with the June 2012 denial of his claim for service connection for bilateral hearing loss. On remand, the AOJ should issue a SOC as to this issue. 

The Veteran perfected his appeal as to his claim for service connection for sleep apnea in a December 2014 Substantive Appeal. At that time, he elected to be heard by the Board via video-conference. It does not appear that the issue was included in the documents prepared for his February 2015 Board hearing as to his claim for service connection for a back disorder, scheduled as a result of his May 2011 request for a Board hearing. While the Veteran withdrew his appeal for service connection for a low back disorder and thereby cancelled his February 2015 hearing, there is no indication he was doing so with respect to the issue of service connection for sleep apnea. Thus, the Veteran's December 2014 request for a Board video-conference hearing remains outstanding. On remand, the AOJ should afford the Veteran such.

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran a SOC with respect to his claim for service connection for bilateral hearing loss. The Veteran should be advised of the need to file a Substantive Appeal following the issuance of the SOC if he wishes to complete an appeal as to this claim.

2. Schedule the Veteran for a video-conference hearing before a Veterans Law Judge as to his claim for service connection for sleep apnea. The Veteran and his representative should be provided written confirmation of the location, date, and time of the video-conference hearing and a copy of such should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





(Continued on the next page)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


